Case 1:20-cv-00045 Document 1-2 Filed 01/08/20 Page 1 of 4




             Exhibit A
                     Case 1:20-cv-00045 Document 1-2 Filed 01/08/20 Page 2 of 4

                                     WILLIAM J. OLSON, P.C.
                                             ATTORNEYS AT LAW
 WILLIAM J. OLSON                     370 MAPLE AVENUE WEST, SUITE 4
     (VA, D.C.)

 HERBERT W. TITUS                    VIENNA, VIRGINIA 22180-5615
 (VA OF COUNSEL)
                                         TELEPHONE (703) 356-5070                       114 CREEKSIDE LANE
JEREMIAH L. MORGAN
                                             FAX (703) 356-5085                      WINCHESTER, VA 22602-2429
   (D.C., CA ONLY)
                                                                                      TELEPHONE (540) 450-8777
 ROBERT J. OLSON                         E-MAIL: wjo@mindspring.com                       FAX (540) 450-8771
    (VA, D.C.)
                                        http://www.lawandfreedom.com


                                                          July 17, 2019
                                                          By email to foiamail@atf.gov

  Bureau of Alcohol, Tobacco, Firearms & Explosives
  Attn: Disclosure Division/Room 4E.301
  99 New York Avenue NE
  Washington, D.C. 20226

             Re:       FREEDOM OF INFORMATION ACT (FOIA) REQUEST
                       of Gun Owners of America

  Dear Sirs:

        We represent Gun Owners of America (“GOA”), and submit this Freedom of
  Information Act (“FOIA”) request on its behalf to the Bureau of Alcohol, Tobacco, Firearms
  & Explosives (“ATF”).

          GOA is a nonprofit social welfare organization exempt from federal income tax under
  section 501(c)(4) of the Internal Revenue Code. GOA’s tax-exempt mission and purposes
  include educating the public and conducting activities in defense of the Second Amendment and
  the right to keep and bear arms. GOA’s principal office is located at 8001 Forbes Place, Suite
  202, Springfield, Virginia 22151. (For further information on GOA, please see
  https://gunowners.org.)

                                            Record Request

          Pursuant to the FOIA, 5 U.S.C. section 552, we hereby request copies of records
  within the possession or control of ATF relating to or describing the existence of any ATF
  personnel or employees who are ATF law enforcement agents or ATF Special Agents,
  possessing arrest powers along with authority to carry a badge and a gun, and who are also
  trained or cross-trained as Industry Operations Investigators (IOIs), and/or possess credentials
  from ATF’s regulatory side.

         Specifically, we seek records including descriptions of programs, official permissions,
  any existing lists of agents who also possess IOI credentials, any training materials, policies,
  procedures, or manuals. We do not seek records such as employment records on specific ATF
  employees.
            Case 1:20-cv-00045 Document 1-2 Filed 01/08/20 Page 3 of 4



                                                 2

       Separately, we seek any permissions, policies, procedures, or manuals pertaining to any
ATF law enforcement agents or ATF Special Agents’ use of IOI credentials, such as in an
undercover capacity, even though they are not, in fact, IOIs.

       We request strict adherence to the statutory deadline of 20 working days.

Please mail the documents to the following address:

       Robert J. Olson, Esquire
       William J. Olson, P.C.
       370 Maple Ave W., Suite 4
       Vienna, VA 22180-5615

                                      Fee Waiver Request

        We request that the search, review, and copying fees be waived as provided under
section 5 U.S.C. § 552(a)(4)(A) and 28 CFR 16.10(k). GOA is a nonprofit organization
seeking the requested documents to educate the public on a matter of great public importance,
by releasing information that — in addition to contributing to public understanding on the
workings of government — may have great effect on substantive policy discussions relating to
the exercise of citizens’ rights under the Second Amendment.

        The fees should be waived because release of the requested documents is in the public
interest, and the requested information is likely to contribute significantly to public
understanding of the operations or activities of the government. Additionally, the records
sought by GOA are likely to contribute significantly to public understanding of the operations
or activities of the government.

       The release of the requested documents is not primarily for any commercial interest or
purpose, including any commercial interest of GOA. GOA intends to disseminate to the
general public, free of charge, any important information it obtains as a result of this request.

       If GOA’s waiver request is denied, we would appreciate an estimate of the costs
involved in procuring any of the requested documents if such costs exceed $250. If the costs
do not exceed $250, however, we do not need an estimate, and we will guarantee payment.

        All of these factors, in addition to the nature of our simple request, lead us to request
that the 20-day response time imposed by 5 U.S.C. § 552(a)(6)(A)(i) and 28 CFR 16.6(b) be
adhered to strictly. We look forward to hearing from you within 20 business days.
             Case 1:20-cv-00045 Document 1-2 Filed 01/08/20 Page 4 of 4



                                                3

         Thank you for your prompt attention to this request.

                                                    Sincerely yours,



                                                    Robert J. Olson

RJO:ls

cc:      Gun Owners of America
